        Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 COMMITTEE ON OVERSIGHT AND
RREFORM, UNITED STATES HOUSE OF
RREPRESENTATIVES

                        Plaintiff,

                 v.                                   Case No. 1:19-cv-3557-RDM

  WILLIAM P. BARR, in his official capacity
  as Attorney General of the United States, et
  al.,
                        Defendants.



 DEFENDANTS’ MOTION TO HOLD BRIEFING ON PLAINTIFF’S MOTION FOR A
  PRELIMINARY INJUNCTION OR FOR EXPEDITED SUMMARY JUDGMENT IN
ABEYANCE PENDING FORTHCOMING DC CIRCUIT OPINION ADDRESSING THE
   COURT’S JURISDICTION, OR IN THE ALTERNATIVE, FOR A REASONABLE
                         BRIEFING SCHEDULE

                                      INTRODUCTION

       On January 3, 2020 ⸺ approximately three weeks from now ⸺ the Court of Appeals for

this Circuit will hear oral argument in Committee on the Judiciary of the United House of

Representatives v. McGahn, No. 19-5331 (D.C. Cir. 2019), which the court ordered the parties to

brief and argue on an extremely expedited schedule. See Order, Doc. No. 18118063. That case

⸺ like this one ⸺ presents substantial and complex questions implicating the court’s authority to

hear this suit, including whether the House of Representatives has Article III standing to sue to

enforce a congressional subpoena against the Executive Branch, see Raines v. Byrd, 521 U.S. 811

(1997); whether district courts have statutory subject matter jurisdiction to hear subpoena-

enforcement suits brought by the House against the Executive Branch under 28 U.S.C. § 1331;


                                                 1
        Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 2 of 12



and whether there exists an implied cause of action for the House to judicially enforce its

subpoenas directly under Article I.      The D.C. Circuit in McGahn has already issued an

administrative stay of a district court order rejecting the Executive Branch’s positions on these

issues, see Order, supra, and its decision in McGahn will control whether this Court has the power

to hear this case. Given the extraordinarily expedited proceedings in McGahn, the circuit court

will undoubtedly issue a swift ruling that will either eliminate this case entirely or dramatically

reduce the number of issues this Court must resolve. Accordingly, the Court should hold this

matter in abeyance pending the Circuit’s decision in McGahn.

       At the same time, there is no urgency that could possibly warrant expedited briefing of

these weighty constitutional issues over the upcoming holidays. The Committee on Oversight and

Reform (“the Committee”) has identified no legislation with a prospect of soon becoming law

based on the subpoenaed documents (which are related to the permanently enjoined and now-

abandoned effort to add a citizenship question to the 2020 census, see Complaint ¶ 6), and the

Committee made no effort whatsoever to judicially enforce the subpoenas at issue between July

17, 2019, when it held Defendants in contempt, id. ¶ 126, and November 26, 2019, when it

suddenly commenced this litigation.      After waiting nearly five months to seek relief, the

Committee cannot now be heard to claim “irreparable injury” sufficient to justify the

extraordinarily compressed briefing schedule it will apparently seek here. Instead, this Court

should (1) await the forthcoming decision in McGahn before proceeding further in this matter; or

alternatively, (2) set a briefing schedule whereby the government responds to the Committee’s




                                                2
         Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 3 of 12



forthcoming Motion for a Preliminary Injunction or for Expedited Summary Judgment no sooner

than January 31, 2019 (60 days from service of the Complaint). 1 Cf., Fed. R. Civ. P. 12(a)(2).

                                      LEGAL STANDARD

       This Court has the inherent authority to “control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co.,

299 U.S. 248, 254 (1936). That broad discretion includes the “inherent power to control the

sequence in which it hears matters on its calendar.” United States v. W. Elec. Co., 46 F.3d 1198,

1207 n.7 (D.C. Cir. 1995). Such authority applies “especially in cases of extraordinary public

moment,” when “a plaintiff may be required to submit to delay not immoderate in extent and not

oppressive in its consequences if the public welfare or convenience will thereby be promoted.”

Clinton v. Jones, 520 U.S. 681, 707 (1997) (citation omitted). In evaluating a motion such as this,

the “key interests to consider” are “hardship to the parties and benefits to judicial economy.” Nat’l

Indus. for the Blind v. Dep’t of Veterans Affairs, 296 F. Supp. 3d 131, 137 (D.D.C. 2017). As is

the case here, the discretion to stay proceedings “may be appropriately exercised where a separate

proceeding bearing upon the case is pending.” Hulley Enterprises Ltd. v. Russian Fed’n, 211 F.

Supp. 3d 269, 276 (D.D.C. 2016).

       The Court’s inherent power to control its docket is not diminished when a litigant invokes

the court’s emergency powers under Federal Rule of Civil Procedure 65. Local Rule 65.1 provides

that, upon request of the moving party, “together with a statement of the facts which make

expedition essential,” the Court will hear an application for preliminary injunction within 21 days



1
  During the parties’ conference in preparation for their Joint Status Report, counsel for defendants
advised counsel for the Committee of their intention to file this motion. Counsel for the Committee
stated that they oppose this motion, and indicated their intention to move this week for a
preliminary injunction or in the alternative, for expedited summary judgment. See Joint Status
Report (Dec. 11, 2019) (ecf #7).
                                                 3
           Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 4 of 12



of filing. Importantly, however, no hearing is required if the Court “makes a finding that a later

hearing date will not prejudice the parties.” L. Civ. R. 65.1(d); see M.M.M. on behalf of J.M.A.

v. Sessions, 318 F. Supp. 3d 310, 312 (D.D.C. 2018) (holding in abeyance motion for preliminary

injunction due to upcoming proceedings in another case that presented the same issues as those in

the preliminary injunction motion). Here, where any alleged emergency is manufactured, and

expedition is neither essential nor justified, there is no barrier to the Court holding the Committee’s

motion in abeyance pending the forthcoming decision in McGahn, or setting a reasonable briefing

schedule appropriate to the importance and complexity of the issues.


                                           ARGUMENT

I.     THE DECISION IN MCGAHN WILL ALMOST CERTAINLY CONTROL THE
       COURT’S POWER TO HEAR THIS CASE, AND THE COURT SHOULD
       THEREFORE AWAIT ITS OUTCOME.

       This Court should hold this matter in abeyance pending the decision in McGahn, a ruling

that will bind this Court and almost certainly determine whether this Court has the power to hear

this case. The jurisdictional issues pending before the D.C. Circuit are the same as those presented

here and include (i) whether a subpoena-compliance dispute between Congress and the Executive

Branch presents a justiciable Article III controversy; (ii) whether there exists statutory subject

matter jurisdiction over a subpoena-enforcement suit such as this brought by the Committee; and

(iii) whether there exists a cause of action for such a suit. See McGahn, No. 19-5331 (D.C. Cir.

2019). Given the gravity and complexity of these dispositive threshold issues, holding this matter

temporarily in abeyance presents the most sensible way to manage this litigation, for at least three

reasons.

       First, this case, brought by the House of Representatives against Cabinet officials in the

Executive Branch to enforce document subpoenas, presents the same threshold jurisdictional


                                                  4
         Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 5 of 12



issues as those presented in McGahn. Indeed, the parties have devoted hundreds of pages to

addressing these important separation of powers issues in McGahn and similar cases, and the

district judges who have addressed these issues have likewise done so at extraordinary length. It

makes little sense for the parties to brief those issues again ⸺ and, more importantly, for the Court

to invest the substantial resources required to assess the arguments and produce an opinion ⸺

when the D.C. Circuit will hear oral argument in a matter of weeks and undoubtedly issue its own

binding decision soon thereafter.

       Moreover, briefing a preliminary injunction motion makes little sense when, even if the

Court were able to digest the arguments and issue a decision prior to the D.C. Circuit’s ruling in

McGahn, this Court’s decision on the preliminary injunction motion would be immediately

appealable to the D.C. Circuit (which has already issued a stay in the underlying district court

decision and would be likely to enter a similar stay here were the Court to enter injunctive relief

against the Executive Branch). And because the identical jurisdictional issues are already before

the D.C. Circuit, both parties have every incentive to appeal. Depending on how the McGahn

court rules, the jurisdictional briefing will have been wholly unnecessary ⸺ either the D.C. Circuit

will affirm the McGahn decision, in which case little if any jurisdictional briefing will be required

here, 2 or it will reverse, in which case this Court would almost certainly be required to dismiss this

case. In either event, no reason exists for either the parties or the Court to expend valuable

resources in a wholly unnecessary endeavor that in no circumstance will expedite actual resolution

of the case.




2
  It is possible that whichever party loses in McGahn would seek further review. The Court and
the parties in this case can reconvene to determine appropriate next steps at that time.
                                                  5
        Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 6 of 12



       Second, even were the parties to simply replicate their book-length jurisdictional briefing

for this Court (imposing the greatest burden on the Court, which would then need to disentangle

it), the Committee apparently also seeks to force defendants to respond to the merits of their

Complaint, within a time frame wholly unsuited to the complexity of the issues. According to the

Complaint, the ultimate relief the Committee seeks is the “immediate” production, in “unredacted

form,” of five categories of documents, some of which are broad requests for “all communications”

over the course of a year between the defendant agencies and anyone “inside or outside of the

government” regarding the reinstatement of a citizenship question to the census. Complaint,

Prayer for Relief. The Committee identifies no cause of action encompassing that sweeping claim,

other than the alleged, doubly-implied constitutional power to issue subpoenas and enforce them

in Court under “Article I of the Constitution.” And even assuming jurisdiction and cause of action,

the Committee identifies no basis for its claim that, the Committee should be able to demand

documents in unredacted form, without any allowances for claims of privilege. Thus, with its

promised motion for preliminary injunction or for summary judgment, the Committee will be

asking this Court not only to wade through complex jurisdictional issues already pending before

the D.C. Circuit, but to find that, across a potentially broad swath of documents, long established

executive branch privileges grounded in the Constitution and repeatedly upheld by the Supreme

Court may not be asserted against Congress. 3 Briefing separation of powers issues of such



3
  The Committee alleges that executive branch privileges such as the deliberative process privilege
are generally unavailable against Congress, and that executive privileges are specifically
unavailable here due to (a) the agencies’ alleged “misconduct,” and (b) because the Committee’s
need for the information outweighs the need for executive branch confidentiality. See Complaint,
¶¶ 182-198. Those sorts of factual allegations, including a request to balance the respective needs
of co-equal branches of government, would need to be resolved on a document by document basis,
and underscore both the non-justiciable nature of the case and its non-suitability for emergency
relief. Given the obvious presence of material and disputed facts, summary judgment on the merits
is plainly premature.
                                                6
         Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 7 of 12



consequence in a matter of mere weeks, and in the context of a preliminary injunction motion,

would be a disservice to both this Court and the gravity of the issues at stake.

       The most recent court to address the merits of these privilege issues, moreover, ruled that

executive branch privileges⸺including the deliberative process privilege⸺remain fully available

to executive branch agencies in response to congressional subpoenas for documents.                 See

Committee on Oversight and Government Reform, U.S. House of Representatives v. Holder, 979

F. Supp. 2d 1 (D.D.C. 2013). Adjudicating a motion for preliminary injunction would thus serve

little purpose, as the Committee can neither establish a likelihood of success on the merits, nor, as

explained below, identify any exigency justifying immediate relief. Rather than require briefing

of a meritless motion for preliminary injunction, this Court should await the decision in McGahn,

and depending on its outcome, either dismiss this action or set a schedule to adjudicate the merits

in an orderly fashion.

       Finally, as a matter of first principles, a court should not address the merits of a case when

there is a serious dispute as to the court’s power to even hear it. See Steel Co. v. Citizens for a

Better Env't, 523 U.S. 83, 110 (1998) (O’Conner, J., concurring) (“[F]ederal courts should be

certain of their jurisdiction before reaching the merits of a case.”). For this reason, other courts in

this district that have addressed the issue of whether Congress may enlist Article III courts to

enforce document subpoenas have bifurcated the jurisdictional issues from the merits. In Holder,

the Department of Justice moved to dismiss the Complaint on jurisdictional grounds sixty days

following service. Judge Amy Berman Jackson “determined that it is appropriate to resolve the

pending motion to dismiss for lack of jurisdiction before establishing a schedule for the briefing

and consideration of motions on the merits.” Holder, Civil Action No. 12-1332, Minute Order

(Oct. 24, 2012). Similarly, Judge McFadden recently denied as premature the Committee on Ways



                                                  7
         Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 8 of 12



and Means’ motion for summary judgment in a suit seeking to enforce a demand to the Treasury

Department for production of the President’s tax returns. There, the court held that, “[t]he

requirement that a federal court assure itself of its jurisdiction to hear a case before proceeding to

the merits is ‘inflexible and without exception.’ Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 95 (1998) (quotation omitted). Without prejudging the predicate issues the Defendants intend

to raise, they seem unlikely to be so trivial as to justify a rush to the merits of the case.” Committee

on Ways and Means, U.S. House of Representatives v. Treasury, et al., Civil Action 19-1974

(D.D.C.), Memorandum and Order (Aug. 29, 2019) (ECF #38).

        There is even more reason in this case to hold briefing in abeyance. Here, the D.C. Circuit

will soon issue its decision in McGahn, a decision that will likely obviate the need for this Court

to address the complex jurisdictional and cause-of-action issues presented by this inter-branch

dispute. Nor is there reason to expect the D.C. Circuit to tarry in issuing its decision. It issued an

administrative stay and set an extraordinarily expedited schedule for briefing and argument, with

briefing that began December 9 and ends December 19, and oral argument on January 3, 2020.

Given the speed at which the circuit court has proceeded, its decision is likely to issue on a

similarly expedited basis, and indeed likely before this Court could issue its own opinion.

Accordingly, it makes little sense to proceed with expedited briefing in this case in advance of that

forthcoming, binding decision.

II.     NO EXIGENT CIRCUMSTANCES EXIST TO JUSTIFY EMERGENCY RELIEF
        OR EXPEDITED BRIEFING

        The Committee has indicated that it intends to invoke this Court’s emergency powers to

demand a preliminary injunction or, alternatively, expedited briefing on the merits. Preliminary

injunctive relief, of course, is an extraordinary remedy that should be sparingly exercised. That is

particularly true when the injunction sought, like in this case, is a mandatory one that seeks to

                                                   8
         Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 9 of 12



change the status quo. Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C.

Cir. 2006); Dorfmann v. Boozer, 414 F.2d 1168, 1173 (D.C. Cir. 1969). The Committee has thus

far utterly failed to establish any need for expedition. Indeed, its delay in seeking emergency

relief⸺ waiting nearly five months after the Committee declared the accommodation process at an

impasse by holding Defendants in contempt of Congress⸺defeats any possible claim to

emergency relief. See, e.g., Open Top Sightseeing USA v. Mr. Sightseeing, LLC, 48 F. Supp. 3d

87, 90–91 (D.D.C. 2014) (finding that delay of thirty-six days before filing motion for preliminary

injunction with request for further delay to find new counsel was inconsistent with irreparable

harm); Mylan Pharm., Inc. v. Shalala, 81 F. Supp. 2d 30, 44 (D.D.C. 2000) (finding that two month

delay in bringing action undermined motion for preliminary injunction); Delmatoff, Greow, Morris

Langhans, Inc. v. Children's Hosp. Nat'l Med. Ctr., No. 89–0219, 1989 WL 168856, at *3 (D.D.C.

May 3, 1989) (finding, in trademark action, that “a substantial delay in moving for a preliminary

injunction indicates that no irreparable harm will result if such relief is denied”); Nat'l Council of

Arab Ams. v. City of New York, 331 F. Supp. 2d 258, 265–66 (S.D.N.Y.2004) (finding delay in

filing for injunctive relief “argues strongly against granting a preliminary injunction”).

       The Committee provides no explanation for its delay, and to recite its stated reasons for

requiring emergency relief suffices to refute them. The Committee claims, for example, that it

suffers irreparable harm because its term ends on January 3, 2021, Complaint ¶ 167; that urgent

legislation is needed to ensure the integrity of the 2020 census which begins in Alaska in January

2020, id at ¶ 168; that alleged past misconduct by the Secretary of Commerce may indicate “bias”

requiring “legislative attention,” id at ¶ 170; and because, to be effective, legislation must be

“implemented quickly,” id at ¶ 174.




                                                  9
         Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 10 of 12



        Each of these purported justifications undermines, rather than supports, the need for

emergency relief.          At the outset, the documents that the Committee seeks pertain to the

administrative effort to reinstate a citizenship question on the 2020 census. But the Supreme Court

issued its decision in the citizenship questions case on June 27, 2019, and final judgments enjoining

the addition of citizenship questions on the 2020 questionnaire were issued by mid-July. See, e.g.,

State of New York v. U.S. Dep’t of Commerce, 1:18-cv-02921-JMF (S.D.N.Y.), ECF No. 634 (July

16, 2019).     The Committee’s speculation that the defendants nevertheless may currently be

engaged in some other, unknown, wholly undefined conduct that may compromise the integrity of

the 2020 census is not a legally sufficient basis on which to seek emergency injunctive relief.

        If, following the Supreme Court’s decision, the Committee truly felt that the integrity of

the 2020 census nevertheless was imperiled, it would have acted immediately to bring this suit,

not waited over four months to file an 83-page, 216-paragraph complaint and nearly five months

before seeking emergency relief. Moreover, it is fanciful to believe that the proceedings in this

case could somehow result in unspecified, and apparently unwritten, legislation passing both

chambers of Congress and signed into law before “[t]he 2020 Census begins in Alaska on January

21, 2020.” Complaint, ¶ 168. A true emergency would have triggered immediate action, not

months of delay. And having taken its time to file this suit, the Committee cannot now demand

emergency proceedings over the upcoming holidays to avert supposed irreparable harm,

particularly when the D.C. Circuit will decide within weeks whether it was entitled to bring this

suit in the first place.

III.    ALTERNATIVELY THIS COURT SHOULD SET A REASONABLE
        BRIEFING SCHEDULE TO BEGIN NOT BEFORE THE END OF JANUARY

        For all the reasons explained above, the Court should hold this matter in abeyance pending

the forthcoming decision in McGahn. If the Court decides to move forward irrespective of

                                                 10
        Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 11 of 12



McGahn, however, it should at least set a reasonable briefing schedule that gives the agency

defendants an opportunity to brief the issues in this case with due regard for their constitutional

significance. The Committee’s Complaint spans 83 pages, with 216 numbered paragraphs, 280

footnotes, and 112 exhibits that extend four and a half times through the alphabet (A through

HHHHH). Defendants require reasonable time to review the complaint and the exhibits, consult

with their clients, review the various documents at issue, and prepare an appropriate response.

Given the upcoming holidays, responding to the Committee’s Complaint by the end of January

would give the defendants approximately 30 working days in which to oppose the Committee’s

motion and file their own motion to dismiss and for summary judgment. Given the lack of any

genuine urgency, the Court is best served by permitting a reasonable schedule that allows for the

appropriate treatment of the issues.

                                        CONCLUSION

       For all the reasons stated above, the Court should hold this matter in abeyance pending the

D.C. Circuit’s decision in McGahn, or alternatively set a reasonable briefing schedule to begin no

soon than the end of January.

Dated: December 12, 2019                 Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         JAMES M. BURNHAM
                                         Deputy Assistant Attorney General

                                         JAMES J. GILLIGAN
                                         Special Litigation Counsel


                                          /s/ Elizabeth J. Shapiro
                                         ELIZABETH J. SHAPIRO (DC Bar 418925)
                                         STEVEN A. MYERS (NY Bar No. 4823043)
                                         SERENA M. ORLOFF (CA Bar No. 260888)

                                                11
Case 1:19-cv-03557-RDM Document 10 Filed 12/12/19 Page 12 of 12



                         United States Department of Justice
                         Civil Division, Federal Programs Branch
                         P.O. Box 883
                         Washington, D.C. 20044
                         Telephone: (202) 514-5302
                         Fax:         (202) 616-8470
                         Email:       elizabeth.shapiro@usdoj.gov
                         Counsel for Defendants




                               12
